Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delplanque et al. (U.S. Publication 2017/0284310), hereinafter “Delplanque”.
 discloses an exhaust valve device for a vehicle in which a valve element (5) is supported to be able to be opened and closed in an exhaust passage (15) by a rotating shaft (7) axially supported by a valve body (3), a flexible joint member (25) with flexibility is secured to an output shaft (11) of an actuator (9) attached to the valve body (3), and one end of the flexible joint member (25) and one end of the rotating shaft (7) projecting from the valve body (3) are coupled via a rigid joint member (21, 23), wherein the rigid joint (21, 23) member includes a sealing element (63) having a sealing surface and a driven engagement portion (67), the sealing surface (63) being coupled to the end of the rotating shaft (7) and sealing an axially supported portion of the end of the rotating shaft (7) to prevent exhaust gas from leaking from the exhaust passage (15) through the axially supported portion, the driven engagement portion (67) being formed in a periphery of the sealing surface (63), and a transmission element (23) having a coupling portion (27) and a driving engagement portion (61), the coupling portion (27) being coupled to the end of the flexible joint member (25), the driving engagement portion (61) being engaged with the driven engagement portion (67) of the sealing element (63) to restrict relative rotation about an axial line of the rotating shaft (7).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753